                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 30, 2019
                        UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

RAUL GONZALEZ,                              §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 2:18-CV-220
                                            §
BRYAN GORDY, et al,                         §
                                            §
        Defendants.                         §

                         ORDER ON PENDING MOTIONS

      Plaintiff Raul Gonzalez, proceeding pro se and in forma pauperis, is an inmate

incarcerated at the Stiles Unit of the Texas Department of Criminal Justice, Criminal

Institutions Division (“TDCJ”) in Beeville, Texas.       Pending before the Court are

Plaintiff’s Motion to Proceed In Forma Pauperis (IFP) (D.E. 64-1), Motions to Amend

Complaint (D.E. 53, 64-2), and Motions for Appointment of Counsel (D.E. 59, 64-3).

I.    BACKGROUND

      Plaintiff’s allegations and claims in this case arise in connection with his previous

assignment to the Garza East Unit in Beeville, Texas. In July 2018, Plaintiff filed a

complaint against Dr. Julianna Lindsey and three other individuals in their individual

capacities. (D.E. 1 at 1-10). Specifically as to Dr. Lindsey, the Medical Director at the

Christus Spohn Hospital, Plaintiff alleged that she was deliberately indifferent to his

serious medical needs because she improperly handled lumbar cultures and allowed his

release from the hospital while he still needed emergency care. (Id. at 7, 9). He alleged

that he was placed on life support less than 48 hours after Dr. Lindsey chose to release

1/4
him from the hospital. (Id. at 9). Based on these actions, Plaintiff claimed that Dr.

Lindsey violated his Eighth Amendment rights. (Id.).

        On October 31, 2018, the undersigned ordered service of Plaintiff’s complaint on

each of the four named Defendants. (D.E. 16). On April 25, 2019, the undersigned

issued a Memorandum and Recommendation (M&R), recommending in pertinent part

that Plaintiff’s Eighth Amendment claims of deliberate indifference against Dr. Lindsey

be dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim for relief.

(D.E. 36). On August 27, 2019, Senior District Judge Hilda G. Tagle adopted the M&R

and dismissed Plaintiff’s claims against Dr. Lindsey. (D.E. 48).

II.    PLAINTIFF’S MOTIONS

       A. Motion to Proceed IFP

       On October 7, 2019, the Court received Plaintiff’s Notice of Appeal, in which he

seeks to appeal from the portion of the August 27, 2019 Order dismissing Plaintiff’s

claims against Dr. Lindsey. (D.E. 52). The Court subsequently received Plaintiff’s

application to proceed IFP on appeal, (D.E. 64-1). In order to properly apply to proceed

IFP on appeal, Plaintiff must also submit a certified copy of his trust account statement.

28 U.S.C. § 1915(a)(2). As set forth below, the undersigned will allow an opportunity

Plaintiff to file this information.

       B. Motions to Amend Complaint

       Plaintiff moves to amend his complaint so that he may show that Dr. Lindsey

violated his constitutional rights during his stay at the hospital.     (D.E. 53, 64-2).

Plaintiff’ motions are denied because he did not attach a proposed amended complaint to
2/4
either motion. In an Order entered on October 2, 2018, Plaintiff was instructed that a

complete amended complaint must be attached to any motion to amend. (D.E. 11, ¶ 7).

      Even if Plaintiff’s motions to amend had complied with the October 2, 2018

Order, they are without merit. Federal Rule of Civil Procedure 15(a) provides that leave

to amend “shall be freely given when justice so requires.” Determining when justice

requires permission to amend rests within the discretion of the trial court. Zenith Radio

Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971); Smith v. EMC Corp., 393

F.3d 590, 595 (5th Cir. 2004).

      A federal court has discretion to deny a motion to amend when that amendment

would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962); Martin’s Herend Imports,

Inc. v. Diamond & Gem Trading U.S. Am. Co., 195 F.3d 765, 771 (5th Cir. 1999). “An

amendment is futile if it would fail to state a claim upon which relief could be granted.”

Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir. 2000). Plaintiff provides no

specific facts in his motions to indicate that Dr. Lindsey acted with the requisite

deliberate indifference to Plaintiff’s serious medical needs.    Accordingly, Plaintiff’s

Motions to Amend Complaint (D.E. 53, 64-2) are denied.

      C. Motions for Appointment of Counsel

      The undersigned has previously denied Plaintiff’s two motions seeking

appointment of counsel as premature because they were filed before the screening

process had been completed. (D.E. 12, 14). Following screening, Plaintiff again sought

the appointment of counsel to assist him in litigating his claims in this case. (D.E. 17).

The undersigned denied this motion on October 28, 2018. (D.E. 19). Plaintiff has now
3/4
filed his fourth and fifth motions for appointment of counsel. (D.E. 59, 64-3). These

motions are denied without prejudice for the same reasons set forth in the October 28,

2018 Order.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s Motions to Amend Complaint (D.E. 53, 64-

2) and for Appointment of Counsel (D.E. 59, 64-3) are DENIED. Plaintiff is again

advised that the undersigned’s October 28, 2018 Order denying Plaintiff’s motion for

appointment of counsel will be sua sponte reexamined as the case proceeds.

       With regard to Plaintiff’s Motion to Proceed IFP (D.E. 64-1), Plaintiff is

ORDERED to submit a certified copy of his inmate trust fund account statement.

Plaintiff is granted twenty (20) days from the entry of this order to comply. Failure to

timely comply may result in dismissal of the appeal for want of prosecution. Fed. R. Civ.

P. 41(b).

       ORDERED this 30th day of December, 2019.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE




4/4
